Exhibit 10.3

Execution Copy

EXCHANGE AGREEMENT

BY AND BETWEEN

PNC BANCORP, INC.

THE PNC FINANCIAL SERVICES GROUP, INC.

AND

BLACKROCK, INC.

Dated as of May 21, 2012



--------------------------------------------------------------------------------

EXCHANGE AGREEMENT

THIS EXCHANGE AGREEMENT (this “Agreement”) is made and entered into as of
May 21, 2012 by and among PNC Bancorp, Inc., a Delaware corporation (“PNC”) and
the PNC Financial Services Group, Inc., a Pennsylvania corporation (“PNC
Parent”), and BlackRock, Inc., a Delaware corporation (“BlackRock”).

WHEREAS, BlackRock and PNC Parent are parties to an Amended and Restated
Implementation and Stockholder Agreement, dated as of February 27, 2009, as
amended by Amendment No. 1, dated as of June 11, 2009, to the Amended and
Restated Implementation and Stockholder Agreement (as so amended, the “PNC
Stockholder Agreement”);

WHEREAS, one of the Selling Stockholders (as defined below) proposes to sell
through an underwritten public offering (the “Secondary Offering”) shares of
BlackRock’s common stock, par value $0.01 per share (the “Common Stock”),
including shares of Common Stock issuable upon the conversion of an equal number
of shares of BlackRock’s Series B non-voting convertible participating preferred
stock, par value $0.01 per share (“Series B Preferred Stock”);

WHEREAS, BlackRock and Barclays Bank PLC (“Barclays”) propose to enter into a
transaction (the “Repurchase Transaction”) whereby certain subsidiaries of
Barclays (each, a “Selling Stockholder” and, collectively, the “Selling
Stockholders”) shall sell to BlackRock, and BlackRock shall purchase from such
Selling Stockholders, certain shares of Series B Preferred Stock and Common
Stock, as set forth in the Stock Repurchase Agreement, dated as of May 21, 2012,
by and between BlackRock and Barclays;

WHEREAS, concurrently with the closing of the Secondary Offering and the
Repurchase Transaction, BlackRock and Barclays propose to consummate an exchange
transaction whereby one or more affiliates of Barclays will exchange shares of
Common Stock for a like number of shares of Series B Preferred Stock, in an
amount to be determined as provided therein, if, immediately following the
consummation of the Secondary Offering and the Repurchase Transaction, Barclays
and its affiliates collectively own more than 1% of the outstanding Common Stock
(together with the Secondary Offering and the Repurchase Transaction, the
“Barclays Transactions”); and

WHEREAS, concurrently with the closing of the Secondary Offering and the
Repurchase Transaction, PNC will exchange a portion of the shares of Series B
Preferred Stock owned by it or its subsidiaries for an equal number of shares of
Common Stock (the “PNC Exchange”);

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises herein
set forth, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, it is hereby agreed as follows:



--------------------------------------------------------------------------------

ARTICLE I

EXCHANGE

Section 1.1 Exchange of PNC Class B Exchange Shares. Under the terms and subject
to the conditions hereof and in reliance upon the representations, warranties
and agreements contained herein, at the Closing (as defined herein), PNC shall
exchange or cause to be exchanged such number of shares of Series B Preferred
Stock, owned by PNC and its subsidiaries (the “PNC Class B Exchange Shares”)
equal to the lesser of (a) such number of PNC Class B Exchange Shares that, upon
exchange thereof for shares of Common Stock, would result in PNC’s percentage
beneficial ownership of Common Stock equaling 23.75% of the outstanding Common
Stock (such percentage calculated taking into account the Barclays Transactions
occurring concurrently on the Closing Date, but not any option to purchase
additional shares exercised thereafter) and (b) two million shares of Series B
Preferred Stock, for an equal number of shares of Common Stock (the “Exchange
Shares”), as appropriately adjusted for any stock split, combination,
reorganization, recapitalization, reclassification, stock dividend, stock
distribution or similar event declared or effected prior to the Closing (as
defined herein).

Section 1.2 Closing. The closing (the “Closing”) of the exchange of the PNC
Class B Exchange Shares for the Exchange Shares shall be held at the offices of
Skadden, Arps, Slate, Meagher & Flom LLP, Four Times Square, New York, New York,
immediately subsequent to the satisfaction or waiver of the conditions set forth
in Articles V and VI herein, or at such other time, date or place as PNC and
BlackRock may agree in writing. The date on which the Closing occurs is
hereinafter referred to as the “Closing Date.”

Section 1.3 Deliveries.

(a) At the Closing, PNC shall deliver or cause to be delivered to BlackRock (the
“PNC Closing Deliveries”) transfer authorization evidencing the transfer of the
PNC Class B Exchange Shares from PNC or its subsidiaries to BlackRock in the
form attached hereto as Exhibit A free and clear of any Lien (as defined below).

(b) At the Closing, BlackRock shall deliver to PNC certificates registered or
evidence of book-entry credits, in PNC’s name (or the name(s) of one or more
subsidiaries of PNC that it shall so designate in writing) representing the
Exchange Shares (the “BlackRock Closing Deliveries”).

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF PNC

PNC represents and warrants to BlackRock, as follows:

 

2



--------------------------------------------------------------------------------

Section 2.1 Title to PNC Class B Exchange Shares. As of the Closing, PNC will
own, directly or indirectly, and deliver the PNC Class B Exchange Shares free
and clear of any and all option, call, contract, commitment, mortgage, pledge,
security interest, encumbrance, lien, tax, claim or charge of any kind or right
of others of whatever nature (collectively, a “Lien”) of any kind.

Section 2.2 Authority Relative to this Agreement. PNC has the requisite
corporate power and authority to execute and deliver this Agreement, and to
consummate the transactions contemplated hereby. The execution and delivery of
this Agreement by PNC, and the consummation by PNC of the transactions
contemplated hereby has been duly authorized, and no other corporate or
stockholder proceedings on the part of PNC are necessary to authorize this
Agreement or for PNC to consummate the transactions contemplated hereby. This
Agreement has been duly and validly executed and delivered by PNC and, assuming
the due authorization, execution and delivery thereof by BlackRock, constitutes
the valid and binding obligation of PNC, enforceable against it in accordance
with its terms, except as may be limited by bankruptcy, insolvency or other
equitable remedies.

Section 2.3 Governmental Approvals. No material consent, approval, authorization
or order of, or registration, qualification or filing with, any court,
regulatory authority, governmental body or any other third party is required to
be obtained or made by PNC for the execution, delivery or performance by PNC of
this Agreement or the consummation by PNC of the transactions contemplated
hereby.

Section 2.4 Receipt of Information. PNC has received all the information it
considers necessary or appropriate to decide whether to acquire the Exchange
Shares in exchange for the PNC Class B Exchange Shares. PNC has had an
opportunity to ask questions and receive answers from BlackRock regarding the
terms and conditions of the offering of the Exchange Shares and the business and
financial condition of BlackRock and to obtain additional information necessary
to verify the accuracy of any information furnished to it or to which it had
access. PNC has not received, and is not relying on, any representations or
warranties from BlackRock, other than as provided herein.

Section 2.5 Restricted Securities. PNC understands that the Exchange Shares may
not be sold, transferred or otherwise disposed of without registration under the
Securities Act of 1933, as amended (the “Securities Act”), or an exemption
therefrom, and that in the absence of an effective registration statement
covering the Exchange Shares or an available exemption from registration under
the Securities Act, the Exchange Shares must be held indefinitely. In
particular, PNC is aware that the Exchange Shares may not be sold pursuant to
Rule 144 promulgated under the Securities Act unless all of the conditions of
the rule are met.

Section 2.6 Legends. It is understood that, in addition to the legend required
by the PNC Stockholder Agreement, the certificates evidencing the Exchange
Shares will bear the following legend:

“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED. THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES
UNDER SUCH ACT OR AN OPINION OF COUNSEL SATISFACTORY TO BLACKROCK, INC. THAT
SUCH REGISTRATION IS NOT REQUIRED.”

 

3



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF BLACKROCK

Section 3.1 Exchange Shares. The Exchange Shares have been duly and validly
authorized, and, when issued upon the terms hereof, will be fully paid,
nonassessable and free of statutory preemptive rights and contractual
stockholder preemptive rights, with no personal liability attaching to the
ownership thereof.

Section 3.2 Authority Relative to this Agreement. BlackRock has the requisite
corporate power and authority to execute and deliver this Agreement and the
requisite corporate power and authority to consummate the transactions
contemplated hereby. The execution and delivery of this Agreement and the
consummation by BlackRock of the transactions contemplated hereby has been duly
authorized by BlackRock’s board of directors (including a majority of
BlackRock’s Independent Directors (as defined in the PNC Stockholder
Agreement)), and no other corporate or stockholder proceedings on the part of
BlackRock are necessary to authorize this Agreement or to consummate the
transactions contemplated hereby. This Agreement has been duly and validly
executed and delivered by BlackRock and, assuming the due authorization,
execution and delivery thereof by PNC, constitutes the valid and binding
obligation of BlackRock, enforceable against BlackRock in accordance with its
terms, except as may be limited by bankruptcy, insolvency or other equitable
remedies.

Section 3.3 Governmental Approvals. No material consent, approval, authorization
or order of, or registration, qualification or filing with, any court,
regulatory authority, governmental body or any other third party is required to
be obtained or made by BlackRock for the execution, delivery or performance by
BlackRock of this Agreement or the consummation by BlackRock of the transactions
contemplated thereby, except those contemplated hereby.

ARTICLE IV

ADDITIONAL AGREEMENTS

Section 4.1 Compliance with PNC Stockholder Agreement and Related Agreements.
The parties intend that this Agreement and the transactions contemplated hereby
be consistent with the conditions and restrictions applicable to the parties
and/or their affiliates pursuant to the PNC Stockholder Agreement. BlackRock and
PNC shall take all commercially reasonable actions, and deliver any necessary
consent or waiver to comply with the provisions of the PNC Stockholder Agreement
relating to the exchange of the PNC Class B Exchange Shares for the Exchange
Shares pursuant hereto.

 

4



--------------------------------------------------------------------------------

Section 4.2 Commercially Reasonable Efforts. The parties shall each cooperate
with each other and use (and shall cause their respective subsidiaries to use)
their respective commercially reasonable efforts to promptly take or cause to be
taken all necessary actions, and do or cause to be done all things, necessary,
proper or advisable under this Agreement and applicable laws to consummate and
make effective all the transactions contemplated by this Agreement as soon as
practicable.

Section 4.3 Public Announcements. Except as may be required by applicable law,
neither party hereto shall make any public announcements or otherwise
communicate with any news media with respect to this Agreement or any of the
transactions contemplated hereby, without prior consultation with the other
party as to the timing and contents of any such announcement or communications;
provided, however, that nothing contained herein shall prevent any party from
promptly making all filings with any governmental entity or disclosures with the
stock exchange, if any, on which such party’s capital stock is listed, as may,
in its judgment, be required in connection with the execution and delivery of
this Agreement or the consummation of the transactions contemplated hereby.

ARTICLE V

CONDITIONS TO CLOSING OF BLACKROCK

The obligation of BlackRock to acquire the PNC Class B Exchange Shares from PNC
and to issue the Exchange Shares to PNC at the Closing is subject to the
fulfillment to BlackRock’s satisfaction on or prior to the Closing Date of each
of the following conditions:

Section 5.1 Representations and Warranties. Each representation and warranty
made by PNC in Article II above shall be true and correct on and as of the
Closing Date as though made as of the Closing Date.

Section 5.2 Performance. All covenants, agreements and conditions contained in
this Agreement to be performed or complied with by PNC on or prior to the
Closing Date shall have been performed or complied with by PNC in all respects.

Section 5.3 Certificates and Documents. PNC shall have delivered at or prior to
the Closing to BlackRock or its designee the PNC Closing Deliveries.

Section 5.4 Completion of Barclays Transactions. The Barclays Transactions shall
have been completed. For greater certainty the completion of the Secondary
Offering does not require the exercise of any option granted to the underwriters
for such offering.

 

5



--------------------------------------------------------------------------------

ARTICLE VI

CONDITIONS TO CLOSING OF PNC

The obligation of PNC to acquire the Exchange Shares from BlackRock, and to
transfer the PNC Class B Exchange Shares to BlackRock, at the Closing is subject
to the fulfillment to PNC’s satisfaction on or prior to the Closing Date of each
of the following conditions:

Section 6.1 Representations and Warranties. Each representation and warranty
made by BlackRock in Article III above shall be true and correct in all material
respects on and as of the Closing Date as though made as of the Closing Date.

Section 6.2 Performance. All covenants, agreements and conditions contained in
this Agreement to be performed or complied with by BlackRock on or prior to the
Closing Date shall have been performed or complied with by BlackRock in all
respects.

Section 6.3 Certificates and Documents. BlackRock shall have delivered at or
prior to the Closing to PNC the BlackRock Closing Deliveries.

Section 6.4 Completion of Barclays Transactions. The Barclays Transactions shall
have been completed. For greater certainty the completion of the Secondary
Offering does not require the exercise of any option granted to the underwriters
for such offering.

ARTICLE VII

MISCELLANEOUS

Section 7.1 Termination. This Agreement may be terminated prior to the Closing
as follows: (i) at any time on or prior to the Closing Date, by mutual written
consent of PNC and BlackRock; or (ii) at the election of PNC or BlackRock by
written notice to the other party hereto after 5:00 p.m., New York time, on the
date upon which the Offering is terminated prior to consummation or, if sooner,
June 15, 2012, if the Closing shall not have occurred, unless such date is
extended by the mutual written consent of PNC and BlackRock; provided, however,
that the right to terminate this Agreement pursuant to this clause (ii) shall
not be available to a party whose failure or whose affiliate’s failure to
perform or observe in any material respect any of its obligations under this
Agreement in any manner shall have been the principal cause of or resulted in
the failure of the Closing to occur on or before such date.

Section 7.2 Savings Clause. No provision of this Agreement shall be construed to
require any party or its affiliates to take any action that would violate any
applicable law (whether statutory or common), rule or regulation.

Section 7.3 Amendment and Waiver. Except as otherwise provided herein, this
Agreement may not be amended except by an instrument in writing signed on behalf
of each of the parties hereto. The failure of any party to enforce any of the
provisions of this Agreement shall in no way be construed as a waiver of such
provisions and shall not affect the right of such party thereafter to enforce
each and every provision of this Agreement in accordance with its terms.

 

6



--------------------------------------------------------------------------------

Section 7.4 Severability. If any provision of this Agreement shall be declared
by any court of competent jurisdiction to be illegal, void or unenforceable, all
other provisions of this Agreement shall not be affected and shall remain in
full force and effect.

Section 7.5 Entire Agreement. Except as otherwise expressly set forth herein,
this Agreement, together with the several agreements and other documents and
instruments referred to herein or therein or annexed hereto, embody the complete
agreement and understanding among the parties hereto with respect to the subject
matter hereof and supersede and preempt any prior understandings, agreements or
representations by or among the parties, written or oral, that may have related
to the subject matter hereof in any way. Without limiting the generality of the
foregoing, to the extent that any of the terms hereof are inconsistent with the
rights or obligations of PNC under any other agreement with BlackRock, the terms
of this Agreement shall govern.

Section 7.6 Successors and Assigns. Neither this Agreement nor any of the rights
or obligations of any party under this Agreement shall be assigned, in whole or
in part by any party without the prior written consent of the other parties.

Section 7.7 Counterparts. This Agreement may be executed in separate
counterparts each of which shall be an original and all of which taken together
shall constitute one and the same agreement.

Section 7.8 Remedies.

(a) Each party hereto acknowledges that monetary damages would not be an
adequate remedy in the event that each and every one of the covenants or
agreements in this Agreement are not performed in accordance with their terms,
and it is therefore agreed that, in addition to and without limiting any other
remedy or right it may have, the non-breaching party will have the right to an
injunction, temporary restraining order or other equitable relief in any court
of competent jurisdiction enjoining any such breach and enforcing specifically
each and every one of the terms and provisions hereof. Each party hereto agrees
not to oppose the granting of such relief in the event a court determines that
such a breach has occurred, and to waive any requirement for the securing or
posting of any bond in connection with such remedy.

(b) All rights, powers and remedies provided under this Agreement or otherwise
available in respect hereof at law or in equity shall be cumulative and not
alternative, and the exercise or beginning of the exercise of any thereof by any
party shall not preclude the simultaneous or later exercise of any other such
right, power or remedy by such party.

Section 7.9 Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given if delivered personally, sent by electronic
mail, telecopied (upon telephonic confirmation of receipt), on the first
business day following the date of dispatch if delivered by a recognized next
day courier service, or on the third business day following the date of mailing
if delivered by registered or certified mail, return receipt requested, postage
prepaid. All notices hereunder shall be delivered as set forth below, or
pursuant to such other instructions as may be designated in writing by the party
to receive such notice.

 

7



--------------------------------------------------------------------------------

If to BlackRock:

c/o BlackRock, Inc.

55 East 52nd Street

New York, NY 10055

Facsimile: 212-810-8760

Attn: Susan L. Wagner

and

40 East 52nd Street

New York, NY 10022

Facsimile: 212-810-3744

Attn: General Counsel

with a copy (which shall not constitute notice) to:

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, NY 10036

Facsimile: 212-735-2000

Attention: Stacy J. Kanter, Esq.

If to PNC:

The PNC Financial Services Group, Inc.

One PNC Plaza

Pittsburgh, PA 15222

Facsimile: 412-762-2875

Attention: General Counsel

with a copy (which shall not constitute notice) to:

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, NY 10019

Facsimile: 212-403-2000

Attention: Nicholas G. Demmo, Esq.

Section 7.10 Governing Law; Consent to Jurisdiction.

(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware without giving effect to the principles of
conflicts of law. Each of the parties hereto hereby irrevocably and
unconditionally consents to submit to the exclusive

 

8



--------------------------------------------------------------------------------

jurisdiction in the Court of Chancery of the State of Delaware or any court of
the United States located in the State of Delaware, for any action, proceeding
or investigation in any court or before any governmental authority
(“Litigation”) arising out of or relating to this Agreement and the transactions
contemplated hereby. Each of the parties hereto hereby irrevocably and
unconditionally waives, and agrees not to assert, by way of motion, as a
defense, counterclaim or otherwise, in any such Litigation, the defense of
sovereign immunity, any claim that it is not personally subject to the
jurisdiction of the aforesaid courts for any reason other than the failure to
serve process in accordance with this Section 7.10, that it or its property is
exempt or immune from jurisdiction of any such court or from any legal process
commenced in such courts (whether through service of notice, attachment prior to
judgment, attachment in aid of execution of judgment, execution of judgment or
otherwise), and to the fullest extent permitted by applicable law, that the
Litigation in any such court is brought in an inconvenient forum, that the venue
of such Litigation is improper, or that this Agreement, or the subject matter
hereof, may not be enforced in or by such courts and further irrevocably waives,
to the fullest extent permitted by applicable law, the benefit of any defense
that would hinder, fetter or delay the levy, execution or collection of any
amount to which the party is entitled pursuant to the final judgment of any
court having jurisdiction. Each of the parties irrevocably and unconditionally
waives, to the fullest extent permitted by applicable law, any and all rights to
trial by jury in connection with any Litigation arising out of or relating to
this Agreement or the transactions contemplated hereby.

(b) Each of the parties expressly acknowledges that the foregoing waiver is
intended to be irrevocable under the laws of the State of Delaware and of the
United States of America; provided that consent by PNC and BlackRock to
jurisdiction and service contained in this Section 7.10 is solely for the
purpose referred to in this Section 7.10 and shall not be deemed to be a general
submission to said courts or in the State of Delaware other than for such
purpose.

Section 7.11 Interpretation. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. Whenever the words “include”, “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation”.

[Signature Pages Follow]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Exchange Agreement to be
duly executed and delivered as of the date first above written.

 

THE PNC FINANCIAL SERVICES GROUP, INC. By:  

/s/ David J. Williams

  Name:   David J. Williams   Title:   Senior Vice President

 

PNC BANCORP, INC. By:  

/s/ George P. Long, III

  Name:   George P. Long, III   Title:   Assistant Secretary

 

BLACKROCK, INC. By:  

/s/ Daniel Waltcher

  Name:   Daniel Waltcher   Title:   Managing Director, Deputy General Counsel
and Assistant Secretary



--------------------------------------------------------------------------------

Exhibit A



--------------------------------------------------------------------------------

LOGO [g356891ex1.jpg]

Transfer of Stock Ownership Form BNY Mellon Shareowner Services P.O. Box 358010
Pittsburgh, PA 15252-8010 Section A - Issuer Name Company Name Cusip Number
Account Key Section B - Current Shareowner Investor ID or SSN/TIN
Registration/Name and Address exactly as it appears on your certificate or
statement Section C - Shares To Be Transferred Original Stock Certificate
Shares* Book-entry Shares Total Shares To Be Transferred To Be Transferred To Be
Transferred *Please attach and send the original stock certificates together
with this form. Section D - Transfer Reason1 Lost Certificates Lost Certificates
Please call 1-800-370-1163 Check only one: All transfers will be assumed to be
Gifts if no reason is provided. If we receive documentation (e.g., death
certificate) indicating that the registered shareowner is deceased, the transfer
reason will default to Death. Gift Date of Gift2: __/__/___ (Gift date applies
to certificates only) Death Date of Death3:__/__/___ Value per Share4:
USD_____._ _ Private Sale Date of Sale3: __/__/___ Value per Share: USD_____._ _
None of the above5:___________________________________________________________
(Please Specify) 1 You may wish to consult with your tax advisor on the
definition and tax implications for each type of transfer. 2 If not provided,
gift date for certificates will default to the date that the transfer is
processed. For book entry shares, the gift date will always be the date that the
transfer is processed. 3 Date of Sale/Death will default to the date that the
transfer is processed unless provided. For transfers due to death, date of death
will default to the date indicated in the documents (e.g., death certificate)
received with the transfer instructions, if any. 4 Determines cost basis for
beneficiaries. Value per share will default to the fair market value on date of
death unless provided. 5 Existing cost basis of shares will be carried over to
the new account. Section E - Required Signature and Medallion Signature
Guarantee The undersigned hereby irrevocably constitutes and appoints BNY Mellon
Shareowner Services as attorney to transfer the shares with full power of
substitution in the premise. Signature:____________________________
Signature:____________________________ Date: ____________________________
Signatures must be guaranteed by a participant in a Medallion Signature
Guarantee Program. Each registered owner must sign his/her name exactly as it
appears on the account, or an authorized person must sign in his/her legal
capacity. Page 1 of 2



--------------------------------------------------------------------------------

LOGO [g356891ex2.jpg]

Section F - New Shareowner(s) Account Type If you wish to divide your shares
between two or more owners individually, please use additional copies of this
page. Account Type Check One Individual Joint Custodial Trust Estate Corporation
Other: (please specify) Section G - New Shareowner(s) Account Information Total
Shares to be Transferred to this Account Account Key (If Transferring to
Existing Account) Registration/Name and Address of New Owner Section H -
Taxpayer ID Certification (Substitute Form W-9) (To be completed by the new
shareowner) YOUR ACCOUNT MAY BE SUBJECT TO BACKUP WITHHOLDING AT THE APPLICABLE
RATE IF YOU DO NOT COMPLETE THIS SUBSTITUTE FORM W-9. All new security holders
are required to sign and return this certification. If the requested information
is not known at the time of the transfer or the new owner is not available to
sign, a W-9 Form will be mailed to the new shareholder(s) once the shares are
transferred. The new shareholder alternatively may go online to
www.bnymelloninvestor.com/equityaccess and certify their Taxpayer Identification
Number. For further instructions on filling out the form, please refer to
www.irs.gov. Check appropriate box: Individual/Sole proprietor C Corporation S
Corporation Partnership Trust/estate Limited liability company. Enter the tax
classification (C=C corporation, S=S corporation, P=partnership) Other (see
instructions at www.irs.gov) New Shareholder’s Taxpayer ID Number Under
penalties of perjury, I certify that: 1. The number shown on this form is my
correct taxpayer identification number (or I am waiting for a number to be
issued to me), and 2. I am not subject to backup withholding because: (a) I am
exempt from backup withholding, or (b) I have not been notified by the Internal
Revenue Service (IRS) that I am subject to backup withholding as a result of a
failure to report all interest or dividends, or (c) the IRS has notified me that
I am no longer subject to backup withholding, and 3. I am a U.S. citizen or
other U.S. person (defined in the instructions). Certification instructions. You
must cross out item 2 above if you have been notified by the IRS that you are
currently subject to backup withholding because you have failed to report all
interest and dividends on your tax return. For real estate transactions, item 2
does not apply. For mortgage interest paid, acquisition or abandonment of
secured property, cancellation of debt, contributions to an individual
retirement arrangement (IRA), and generally, payments other than interest and
dividends, you are not require to sign the certification, but you must provide
your correct TIN. Sign Here Signature of U.S. person Date